DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a through hole is provided in the piezoelectric thin film and the intermediate layer to extend from the third main surface to the space, the third main surface being remote from the piezoelectric thin film; and the elastic wave device further comprises a cover member disposed on the intermediate layer so as to cover an opening end of the through hole” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “forming a through hole in the piezoelectric thin film and the intermediate layer so that the through hole extends from the third main surface to the sacrificial layer, the third main surface being remote from the piezoelectric thin film; removing the sacrificial layer by etching through the through hole so that a portion where the sacrificial layer has been formed forms a space; and forming a cover member on the one of the main surfaces of the intermediate layer remote from the piezoelectric thin film so as to cover an opening end of the through hole” in combination with the remaining elements of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sparks et al. (US 9013088) discloses a piezoelectric elastic wave device having through holes in the piezoelectric layer and intermediate layer, but does not disclose the claimed arrangement of the cover layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837